HOFFMAN, Presiding Judge,
dissenting.
I dissent.
Two types of evidence were offered in this case involving the hearsay objection. The first concerns the police officers’ testimony relating conversations between McAl-lister and Comer. The second type of testimony related the officers’ own conversations with McAllister. The majority opinion concludes that the hearsay objection is inapplicable in both instances because the evidence was not being offered to prove the truth of the matter asserted therein. This analysis is correct with respect to the second type of evidence only. Based on McNew v. State (1979), Ind., 391 N.E.2d 607, the officers may testify about their reasons for investigating a defendant and the hearsay rule is not applicable. The officers’ own conversations with McAllister simply established the basis for their investigation and, thus, the evidence was admissible for that purpose.
This analysis is not valid, however, as applied to the first type of evidence. The conversation between McAllister and Comer was overheard by the police officers through the electronic surveillance equipment and the officers’ testimony was offered as substantive evidence. The follow*1185ing discussion occurred when this evidence was first requested from Sergeant Hi-ghsmith:
“Q. While you were parked in your vehicle, did you have occasion to hear any conversation between individuals known to you as McAllister and Comer?
“A. Yes I did.
“Q. And what was said?
“BY SHELDON COHAN [Defense Counsel]:
I object to recital of alleged conversation by Leroy McAllister. Hearsay as to this defendant. The witness is not available for cross examination. The defendant cannot cross examine him. The evidence about to be elicited is hearsay and not admissible, and we would at this point refer the court’s attention to the last objection of the defendant.
“BY THE COURT:
I’ll overrule the objection. The conversation which the officer is permitted to allude to is conversation of Leroy McAllister indicating his interest in the transaction.
“BY SHELDON COHAN:
I move for mistrial.
“BY ANDREW RODOVICH [Prosecutor]:
I believe that the conversation between the defendant and anyone else, specially when they relate to the crime as charged, most definitely are not hearsay, and although this police officer was not there in person, he was certainly able to overhear the conversation, and I believe that he is permitted to testify as to what he heard. That’s the purpose of the bug, and I have known of no cases that have excluded this type of conversation. I also refer the court’s attention to the case of Mosqueda, [v. State, Ind.App.], 342 N.E.2nd, 679 which indicates police officer under LaMar v. State [Ind. 282, N.E.2d 795] is permitted to testify as to what he heard about any contents on tape even though the tape itself may not have been admissible or able to be produced into evidence.
“BY THE COURT:
At this point I’ll overrule the objection, and ask the witness to answer the question.”
Clearly, the testimony was offered and received by the court as substantive evidence to prove the truth of the matter asserted therein. The majority opinion confuses the definition of hearsay with an exception to the hearsay rule. The relevant evidence is hearsay because it is necessary to prove the substance of the conversation between the defendant and McAllister. Nonetheless, the evidence is admissible because it is an exception to the rule. This conversation took place as the illegal transaction occurred and, hence, is a part of the res gestae. Indiana has long recognized a res gestae exception to the hearsay rule. Cauldwell, Inc. et al. v. Patterson (1961), 138 Ind.App. 138, at 154, 177 N.E.2d 490, at 498.
“ ‘Circumstances and declarations which are contemporaneous with the main fact under consideration or so nearly related to it as to illustrate its character and the state of mind, sentiments or dispositions of the actors are parts of the res gestae.’ ”
Daywitt v. Daywitt (1917), 63 Ind.App. 444, at 454-455, 114 N.E. 694, at 697.
Therefore, this testimony may properly be considered as substantive evidence.
A close review of the transcript of these proceedings shows that the jury considered the conversations between McAllister and Comer as substantive evidence. No limiting instruction was given to the jury at any time during the trial to inform it of a limited purpose. Contrary to the statement in the majority opinion, the trial court did not “remind the jury of the limited function for which this testimony was admitted during final instructions.” The final instruction was the first time the jury was told of this limited purpose. The general instruction, cited in footnote 10 of the majority opinion, refers only to “certain testimony” and does not identify any specific evidence *1186in this case.1 Based on these instructions, the jury obviously considered the officers’ testimony as substantive evidence and acted properly in so doing.
McAllister’s statement during his conversation with Comer that he stole the lawnmower from the Community Discount Store is sufficient to establish the necessary element of unauthorized control over the property of another person. It also proves that Comer knew he was buying stolen property at the time he made the purchase. Therefore, the evidence is sufficient and the conviction should be affirmed.
For these reasons, I respectfully dissent.

. The “certain testimony” which was admitted for a limited purpose was not defined for the jury. The only limited purpose of which the jury was informed related to evidence of a prior criminal conviction of the defendant.